Exhibit 10.5

 

THE PANTRY, INC.

 

AWARD AGREEMENT

(Awarding RSUs to Non-Employee Director)

 

THIS AWARD AGREEMENT (this “Agreement”) is dated as of the [Grant Date] (the
“Grant Date”) by and between The Pantry, Inc., a Delaware corporation (the
“Company”), and [Director] (“Participant”) pursuant to The Pantry, Inc. 2007
Omnibus Plan (the “Plan”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Plan.

 

RECITALS:

 

A.       Participant is a member of the Board of Directors of the Company and
the Company considers it desirable to give Participant an added incentive to
advance the interests of the Company and its shareholders.

 

B.        The Company now desires to grant Participant Restricted Stock Units
(“RSUs”), pursuant to the terms and conditions of this Agreement and the Plan.
Each RSU represents a forfeitable right to receive one share of the Company’s
Common Stock, par value $.01 per share (a “Share”), at a specified future date,
if the terms and conditions of the Plan and this Agreement have been met

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:

 

1.         Grant of RSUs. The Company has granted Participant, and Participant
hereby accepts, [Number] RSUs. The RSUs are subject to the terms and conditions
stated in this Agreement and in the Plan.

 

2.         Vesting. Subject to Participant’s continuing to provide services to
the Company, the RSUs shall vest in full on the first anniversary of the Grant
Date.

 

3.         The Account. The Company shall maintain a bookkeeping account for
Participant (the “Account”) reflecting the number of RSUs then credited to
Participant hereunder as a result of the grant of RSUs and any crediting of
additional RSUs to Participant pursuant to payments equivalent to dividends paid
on Shares under Section 6 hereof (“Dividend Equivalents”).

 

 

4.

Termination.

 

(a)       Death or Disability. The termination of Participant’s director
relationship with the Company as a result of Participant’s death or Disability
(within the meaning of Section 22(e)(3) of the Code) shall automatically
accelerate the vesting of the RSUs in full.

 

--------------------------------------------------------------------------------



(b)       Involuntary Termination. The termination of Participant’s director
relationship with the Company as a result of Participant’s Involuntary
Termination (for purposes of this Agreement, defined as Participant’s not being
voted to a new term by the shareholders or voted off the Board by fellow
directors other than for Cause, as that term is generally recognized under
applicable law and the prior practices and policies of the Company) shall
automatically accelerate the vesting of the RSUs as to one twelfth (1/12th) of
the RSUs subject to this Agreement for each full month of service rendered by
Participant from the Grant Date through the date of such termination. Any RSUs
that are not vested as a result of such pro-ration shall be immediately
forfeited.

 

(c)       Other Terminations. If Participant’s termination is for any reason
other than death, Disability or Involuntary Termination, then all RSUs that have
not vested prior to the date of such Termination shall be immediately forfeited.

 

 

5.

Settlement.

 

(a)       Time for Settlement. Vested RSUs will be settled promptly on the first
day of the month following the termination of Participant’s director
relationship constituting a “separation from service” as defined in Code Section
409A with the Company for any reason, including Death, disability or Involuntary
Termination.

 

(b)       Form of Settlement. RSUs will be settleable by delivery of one Share
for each RSU then being settled, together with Dividend Equivalents, if any,
payable in cash under Section 6(a)(i). The Company may determine whether or not
to credit fractional RSUs in connection with Dividend Equivalents or
adjustments; if fractional RSUs are credited, they will be settled in cash
unless otherwise determined by the Company.

 

 

6.

Dividend Equivalents.

 

(a)       Crediting and Payment of Dividend Equivalents. Dividend Equivalents
will be credited and paid on the RSUs as follows:

 

(i)        Ordinary Cash Dividends. If the Company declares and pays a dividend
on Shares in the form of an ordinary cash dividend, dividend equivalents will
not be immediately credited or paid to the Participant, but the aggregate amount
of such dividends that would have been paid or payable had the RSUs to be
settled instead been outstanding Shares at each record date occurring since the
initial grant or crediting of such RSUs will be paid as an additional cash
payment (without interest) at the time of such settlement.

 

(ii)       Share Dividends and Splits. If the Company declares and pays a
dividend on Shares in the form of additional Shares, or there occurs a forward
split of Shares, then a number of additional RSUs shall be credited to the
Participant as of the payment date for such dividend or forward share split
equal to (A) the number of RSUs credited to the Participant as of the record
date for such dividend

 

2

 

--------------------------------------------------------------------------------



or split multiplied by (B) the number of additional Shares actually paid as a
dividend or issued in such split in respect of each then outstanding Share.

 

(iii)      Other Dividends and Distributions. If the Company declares and pays a
dividend or distribution on Shares that is an extraordinary cash dividend or in
the form of property other than additional Shares, then a number of additional
RSUs shall be credited to the Participant as of the payment date for such
dividend or distribution equal to (A) the number of RSUs credited to the
Participant as of the record date for such dividend or distribution multiplied
by (B) the amount of cash plus the fair market value of any such property paid
as a dividend or distribution on each Share at such payment date, divided by (C)
the Fair Market Value of a Share at such dividend payment date.

 

(b)       Vesting and Settlement of RSUs Resulting from Dividend Equivalents and
Adjustments. RSUs which directly or indirectly result from Dividend Equivalents
on or adjustments to an RSU granted hereunder shall be subject to the same
vesting terms (risk of forfeiture) as apply to the granted RSU and will be
settled at the same time as the granted RSU.

 

7.         No Rights as Stockholder Prior to Settlement. Prior to the delivery
of the Shares in settlement of the RSUs, Participant shall not have any rights
of a stockholder with respect to the RSUs or the Shares potentially deliverable
in settlement of this RSU.

 

8.         No Right to Continue as Director. Participant acknowledges and agrees
that any right to vest in the RSUs is earned only by continuing in the service
of the Company, or satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of becoming a
director, being granted the RSUs or acquiring Shares in settlement of the RSUs
hereunder.

 

9.         The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
requirements as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. A copy of the Plan is available to Participant at the
Company’s principal executive offices upon request and without charge.

 

 

10.

Compliance with Laws and Regulations.

 

(a)       The RSUs and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to Participant or any other person pursuant to this Agreement if doing so
would be contrary to applicable law. If at any time the Company determines, in
its discretion, that the listing, registration or qualification of Shares upon
any national securities exchange or

 

3

 

--------------------------------------------------------------------------------



under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to Participant or any other person pursuant
to this Agreement unless and until such listing, registration, qualification,
consent or approval has been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to the Company.

 

(b)       The Shares received upon the settlement of the RSUs shall have been
registered under the Securities Act of 1933, as amended (“Securities Act”). If
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), Participant may not sell the Shares
received except in compliance with Rule 144. Certificates representing Shares
issued to an “affiliate” of the Company may bear a legend setting forth such
restrictions on the disposition or transfer of the Shares as the Company deems
appropriate to comply with Federal and state securities laws.

 

(c)        If, at any time, the Shares are not registered under the Securities
Act, and/or there is no current prospectus in effect under the Securities Act
with respect to the Shares, Participant may be required to execute, prior to the
delivery of any Shares to Participant by the Company pursuant to this Agreement,
an agreement (in such form as the Company may specify) in which Participant
represents and warrants that Participant is purchasing or acquiring the shares
acquired under this Agreement for Participant’s own account, for investment only
and not with a view to the sale or distribution thereof, and represents and
agrees that any subsequent offer for sale or distribution of any kind of such
Shares shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold,
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption Participant shall, prior to any
offer for sale of such Shares, obtain a prior favorable written opinion, in form
and substance satisfactory to the Company, from counsel for or approved by the
Company, as to the applicability of such exemption thereto.

 

11.       Notices. All notices by Participant or Participant’s assignees shall
be addressed to The Pantry, Inc., 1801 Douglas Drive, Sanford, North Carolina
27330, Facsimile: (919) 774-3329, Attention: Human Resources, or such other
address as the Company may from time to time specify. All notices to Participant
shall be addressed to Participant at Participant’s address in the Company’s
records.

 

12.       Governing Law. This Agreement shall be construed under and governed by
the laws of the State of Delaware without regard to the conflict of law
provisions thereof.

 

13.       Compliance with Code Section 409A. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusions and penalty provisions of
Section 409A (a)(1) do not apply to the Participant. This Agreement and the Plan
shall be administered in a manner consistent with this intent, and any provision
that would cause the Agreement or the Plan to fail to satisfy Section 409A shall
have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by Section 409A and may be
made by the Company without the consent of the Participant).

 

4

 

--------------------------------------------------------------------------------



 

14.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall be deemed one
Agreement.

 

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the date first above written.

 

THE COMPANY:

 

THE PANTRY, INC.

 

 

By:____________________________

 

Peter J. Sodini

 

Chairman and Chief Executive Officer

 

 

PARTICIPANT:

 

 

________________________________

[Director]

 

 

6

 

 